UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7202



DEREK MARQUIS FLEMING,

                                           Petitioner - Appellant,

          versus


KEITH E. OLSON, Warden, FCI Beckley,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-97-660)


Submitted:   May 31, 2000                  Decided:   June 15, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Michael Lee Keller, OF-
FICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Marquis Fleming appeals the district court's orders

denying relief on his petition filed under 28 U.S.C. § 2241 (1994),

and the court's orders denying his motions filed under Fed. R. Civ.

P. 59(e).     We have reviewed the record and the district court's

opinions accepting the recommendations of the magistrate judge and

find no reversible error in the court's denial of § 2241 relief.

See United States v. Lurie, 207 F.3d 1075, 1076 (8th Cir. 2000)

(stating that appellate court reviews denial of § 2241 petition de

novo).    Nor do we find any abuse of discretion in the district

court's denial of Fleming's Rule 59(e) motions.    See Pacific Ins.

Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir.

1998) (stating standard of review), cert. denied, 525 U.S. 1104

(1999).    Accordingly, we affirm on the reasoning of the district

court.    See Fleming v. Olson, No. CA-97-660 (S.D.W. Va. Nov. 24,

1997; Dec. 22, 1997; June 8, 1998; Oct. 14, 1998; July 7, 1999;

July 27, 1999).   We deny Fleming's motions for a limited remand and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2